internal_revenue_service number release date index number ----------------------------------------------------------- --------------- ----------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-109696-16 date date re request to revoke the election not to deduct the additional first year depreciation legend taxpayer a year1 year2 date1 date2 date3 --------------- --------------------------- ------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------- ------- ------- --------------------------- --------------------------- --------------------------- dear ------------------ this letter_ruling responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting the consent of the commissioner of internal revenue to revoke taxpayer's election not to deduct the additional first year depreciation provided by sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service by taxpayer during the taxable years ended date1 date2 and date3 all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect before the date of the enactment of the protecting americans from tax hikes act of path act enacted as part of the consolidated appropriations act division q publaw_114_113 129_stat_2242 date plr-109696-16 facts taxpayer represents that the facts are as follows taxpayer a c_corporation is the common parent of an affiliated_group that files a consolidated federal_income_tax return on a calendar-year basis taxpayer’s overall_method_of_accounting is the accrual_method taxpayer is in the business of a taxpayer placed_in_service qualified_property as defined in sec_168 during the taxable years ended date1 year1 taxable_year through date3 year2 taxable_year taxpayer’s taxable_year ended date1 is a taxable_year for which the period of limitation on assessment under sec_6501 has expired on its timely filed consolidated federal_income_tax returns for the year1 through year2 taxable years taxpayer made the election under sec_168 not to claim the 50-percent or 100-percent additional first year depreciation deduction as applicable for all classes of qualified_property placed_in_service during those taxable years taxpayer made this election because at the time it filed these returns its tax department lacked the resources eg manpower and information to determine whether each of the thousands of tangible assets placed_in_service each year constituted qualified_property under sec_168 eligible for the additional first year depreciation deduction for example taxpayer was unable to determine if the depreciable tangible_property at issue was qualified_leasehold_improvement_property or new or used_property taxpayer did not make the election under sec_168 for any class of property placed_in_service in its year1 through year2 taxable years or for any class of property that is subject_to this private_letter_ruling request further taxpayer’s overall federal_income_tax posture for the taxable years at issue was a net_operating_loss nol position with a nol carryforward ruling requested consequently taxpayer requests to revoke the election not to deduct any additional first year depreciation provided by sec_168 for all classes of qualified_property placed_in_service by taxpayer during the taxable years ended date1 date2 and date3 law and analysis sec_168 provides a 50-percent additional first year depreciation deduction for the placed-in-service year for qualified_property i acquired by a taxpayer plr-109696-16 after date and before date or acquired by a taxpayer generally after date and placed_in_service before date and ii placed_in_service by the taxpayer before date or after date or date for qualified_property described in sec_168 or c and before date or date for qualified_property described in sec_168 or c sec_168 provides a 100-percent additional first year depreciation deduction for the placed-in-service year for qualified_property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer after date and before date or date for qualified_property described in sec_168 or c see sec_3 of revproc_2011_26 2011_16_irb_664 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner's consent the taxpayer must submit a request for a letter_ruling conclusions based solely on the facts and representations submitted we conclude that a revocation of taxpayer's election not to deduct any additional first year depreciation under sec_168 and k for all classes of qualified_property placed_in_service by taxpayer in the taxable years ended date1 date2 and date3 is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service by taxpayer in the taxable years ended date1 date2 and date3 the revocation must be made in a written_statement that is filed i with taxpayer’s amended consolidated federal_income_tax return s for the taxable_year s ended date1 date2 and date3 that are open taxable_year s as of the date provided in the preceding sentence and ii with the irs office where taxpayer filed its original consolidated federal_income_tax return s for the taxable_year s ended date1 date2 and date3 that are closed taxable_year s as of the date provided in the plr-109696-16 preceding sentence in addition a copy of this letter_ruling must be attached to the written_statement a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable years ended date1 date2 and date3 is eligible for the percent or 100-percent additional first year depreciation deduction under sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer's authorized representatives we are also sending a copy of this letter to the appropriate director large business international division lb_i this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
